IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-69,859-01


EX PARTE ANDRE LEE THOMAS






ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 051858-15-A IN THE 15TH JUDICIAL DISTRICT COURT

GRAYSON COUNTY



Per Curiam.  Cochran, J., filed a concurring statement.  


O R D E R


	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	In March 2005, a jury convicted Applicant of the offense of capital murder.  The jury
answered the special issues submitted under Article 37.071 of the Texas Code of Criminal
Procedure, and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Thomas v. State, No. AP-75,218 (Tex.
Crim. App. October 8, 2008).  	
	Applicant presents forty-four allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial court did not hold an evidentiary
hearing.  The trial court entered findings of fact and conclusions of law and recommended
that the relief sought be denied.  
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, the relief sought is denied.  Applicant has also filed a
motion to remand his case, or in the alternative, to stay the proceedings, to develop further
evidence on applicant's mental illness.  Applicant's motion is likewise denied. 
	IT IS SO ORDERED THIS THE 18th DAY OF MARCH, 2009.

Do Not Publish